Judgment of divorce, Supreme Court, New York County (Joan B. Lobis, J.), entered September 1, 2005, inter alia, determining financial, custody and visitation issues, unanimously modified, on the facts, to vacate so much thereof as restricts appellant from relocating without prior court approval, the matter remanded for further findings with respect to such restrictions, and the appeal otherwise dismissed, without costs.
All of the issues that appellant raises, except her relocating without prior court approval, are covered by the parties’ stipulations, incorporated but not merged into the judgment, and therefore are not appealable; appellant’s remedy is a motion in *321Supreme Court to set aside the stipulations (see Hagfors v Hagfors, 200 AD2d 873 [1994]). On the issue of appellant’s relocating without prior court approval, the judgment simply incorporates the court’s decision on respondent’s “emergency order to show cause,” and the decision imposes the challenged restrictions without setting forth any findings of fact. Accordingly, we remand for findings of fact on that issue (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]). Concur—Friedman, J.P., Nardelli, Gonzalez, Catterson and Kavanagh, JJ.